
	

113 S538 IS: To amend title 10, United States Code, to modify the authorities and responsibilities of convening authorities in taking actions on the findings and sentences of courts-martial.
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 538
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify the
		  authorities and responsibilities of convening authorities in taking actions on
		  the findings and sentences of courts-martial.
	
	
		1.Modification of authorities
			 and responsibilities of convening authorities in taking actions on the findings
			 and sentences of courts-martial
			(a)Inclusion of
			 written justification for certain actions on sentencesParagraph (2) of section 860(c) of title
			 10, United States Code (article 60(c) of the Uniform Code of Military Justice),
			 is amended by adding at the end the following new sentence: In taking
			 such an action (other than an action to approve a sentence), the convening
			 authority or other person taking such action shall prepare a written
			 justification of such action, which written justification shall be made a part
			 of the record of the court-martial..
			(b)Prohibition on
			 dismissal of finding or change to finding of guilty of lesser included
			 offenseSuch section (such article) is further amended—
				(1)in paragraph (3),
			 by striking the second sentence; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)If a convening authority or other
				person acts on the findings of a court-martial, the convening authority or
				other person may not—
							(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
							(B)change a finding of guilty to a charge
				or specification to a finding of guilty to an offense that is a lesser included
				offense of the offense stated in the charge or
				specification.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to findings and
			 sentences of courts-martial reported to convening authorities under section 860
			 of title 10, United States Code (article 60 of the Uniform Code of Military
			 Justice), as so amended, on or after that date.
			
